
	
		II
		Calendar No. 899
		110th CONGRESS
		2d Session
		S. 2892
		[Report No. 110–431]
		IN THE SENATE OF THE UNITED STATES
		
			April 18 (legislative day, April 17),
			 2008
			Mr. Leahy (for himself,
			 Mr. Grassley, Mr. Obama, Mr.
			 Byrd, and Mr. Cardin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 25, 2008
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To promote the prosecution and enforcement of frauds
		  against the United States by suspending the statute of limitations during times
		  when Congress has authorized the use of military force.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wartime Enforcement of Fraud Act
			 of 2008.
		2.Suspension of
			 statute of limitations when congress has authorized the use of military
			 forceSection 3287 of title
			 18, United States Code, is amended—
			(1)by inserting
			 or Congress has enacted a specific authorization for the use of the
			 Armed Forces, as described in section 5(b) of the War Powers Resolution (50
			 U.S.C. 1544(b)), after is at war;
			(2)by inserting
			 or directly connected with or related to the authorized use of the Armed
			 Forces after prosecution of the war;
			(3)by striking
			 three years and inserting 5 years;
			(4)by striking
			 proclaimed by the President and inserting proclaimed by a
			 Presidential proclamation, with notice to Congress,; and
			(5)by adding at the
			 end the following: For purposes of applying such definitions in this
			 section, the term war includes a specific authorization for the
			 use of the Armed Forces, as described in section 5(b) of the War Powers
			 Resolution (50 U.S.C. 1544(b))..
			
	
		July 25, 2008
		Reported without amendment
	
